The opinion of the court was delivered by
Bell, J.
— The single question in this cause, whether the time when the bricks were furnished by the plaintiff is sufficiently stated, on the face of the claim filed, or may with convenient certainty be collected from it, is, I should think, ruled by Dreisbach v. Kellar, 2 Barr 77; Shaw v. Barnes, 5 Barr 18; Reichbaugh v. Dagan, 7 Barr 394; and Knabb’s Appeal, 10 Barr 186. All these cases settle that a substantial compliance with the requisites of the act of 1836, on the subject of the claim filed, is sufficient. Certainty to a common intent is all that is called for, and this is satisfied if those interested may ascertain the period during which the delivery of the materials was effected, or the work was done, so as to individuate the transaction. In the case last cited, where as here, the claim was for bricks furnished in the construction of a building, but a single date was given, and this was ruled to be sufficient, more especially as among brick makers, the habit is said to be to make the final charge after all the necessary bricks are furnished. In the instance before us, it appears to me, the claim filed is still more precise and satisfactory, in the particular under consideration. The date upon which the last delivery of bricks took place is given, to wit, June 3, 1847, and it is averred the whole number was furnished within six months prior to November 6th, 1847, the date of the claim filed. It results necessarily that the materials here sued for, must have been furnished between the 6th of May and the 3d of June, 1847. Now surely, under the authorities I have referred to, this is sufficiently certain, and particularly when it is recollected those who provide bricks for structures in process of erection, do not generally charge each load dispatched to the building, with the date when it was sent. It has been more than once said, we must not be hypercritical, when scanning this species of lien, and estimating its sufficiency. Such a practice must necessarily defeat a very large majority of them; a result not to be desired *59where they furnish sufficient data to enable the parties subject to them, to ascertain all that is essential for them to know. Both upon authority and principle, then, we conceive the claim, in dispute here, well enough ascertains the time of delivery.
Judgment affirmed.